THE THIRTEENTH COURT OF APPEALS

                                   13-16-00466-CR


                                  Clinton Ray Curtis
                                          v.
                                  The State of Texas


                                   On appeal from the
                     24th District Court of Victoria County, Texas
                           Trial Cause No. 16-03-29186-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED AS

MODIFIED by this Court. The Court orders the judgment of the trial court AFFIRMED

AS MODIFIED.

      We further order this decision certified below for observance.

July 27, 2017